                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 TERRY L. PYLES, #34864                         )
                                                )
                Plaintiff,                      )
                                                )
 vs.                                            )          Case No. 19-cv-01154-SMY
                                                )
 PHIL VOSS,                                     )
                                                )
                 Defendant.                     )


                             JUDGMENT IN A CIVIL CASE

       This action came before the Court, District Judge Staci M. Yandle, and the following

decision was reached:

       IT IS ORDERED AND ADJUDGED that pursuant to the Memorandum and Order

entered by this Court, this action is DISMISSED with prejudice. The dismissal counts as one of

Plaintiff’s three allotted “strikes” under 28 U.S.C. § 1915(g). Judgment is entered in favor of

Defendant and against Plaintiff.

       DATED: April 6, 2020

                                    MARGARET M. ROBERTIE, CLERK OF COURT

                                                    By: s/ Tanya Kelley
                                                        Deputy Clerk

APPROVED: s/ Staci M. Yandle
          Staci M. Yandle
          United States District Judge
